Citation Nr: 1046600	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-38 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg


THE ISSUE

Entitlement to service connection for heart palpitations. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to April 
1977.

This appeal arises from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In May 2009, the Board remanded the case to 
the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record does not establish a diagnosed 
disability related to heart palpitations. 


CONCLUSION OF LAW

Heart palpitations were not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
May 2009.  The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders."  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand 
was to achieve further development of the claim, namely to 
schedule a VA examination.  A review of the post remand record 
shows that a VA examination was conducted in July 2009 and a 
second opinion was obtained in March 2010.  Therefore, the Board 
determines that the RO/AMC substantially complied with the 
Board's orders in the May 2009 remand, and that the Board may now 
proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with VCAA notification 
letters in November 2005 and December 2005, prior to the initial 
unfavorable AOJ decision issued in February 2006. 

The Board observes that the pre-adjudicatory VCAA notices 
informed the Veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claims, and his and VA's obligations in providing 
such evidence for consideration.  With respect to the notice 
requirements under Dingess/Hartman, a March 2006 letter provided 
notice as to disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice, but finds that 
no prejudice to the Veteran has resulted.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's service 
connection claim, any questions as to the assignment of 
disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication of 
his claim. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, and the report of a July 2009 
VA examination with March 2010 opinion were reviewed by both the 
AOJ and the Board in connection with adjudication of his claim.  
The Veteran has not identified any additional records that VA 
needs to obtain prior to adjudicating the claim. 

With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that 
the March 2010 opinion was supplied by a different physician than 
the examiner who performed the July 2009 VA examination.  
However, the record shows that both physicians reviewed the 
claims file and noting relevant documents in service treatment 
records and post-service treatment evidence and the Veteran's 
subjective complaints and medical history.  The July 2009 VA 
examiner also clinical examined the Veteran.  Both examiners also 
discussed how heart palpitations are nonspecific symptoms, and 
not a diagnosis.  The Board notes that the July 2009 VA examiner 
stated that he could not relate the Veteran's heart palpitations 
to his hypertension without speculation.  This statement does not 
constitute an opinion; however, since the case turns on the lack 
of diagnosed disorder, no etiological opinion is necessary.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).
  
 In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran has filed a claim seeking service connection for 
heart palpitations.  He contends that he has a disability related 
to heart palpitations that began during his military service.  
Therefore, he argues that service connection is warranted for 
this disorder.  

However, the Board notes that heart palpitations do not 
constitute a diagnosed disability.  As indicated by the July 2009 
and March 2010 VA examiners, heart palpitations are nonspecific 
symptoms and may be related to any number of causes, benign or 
pathologic.  The March 21, 2010 addendum stated that there was no 
diagnosis of a specific arrthymia other than the incidental EKG 
finding in service in 1976.  The examiner went on to say that

Sinus arrythmia is an asymptomatic non-specific 
finding on EKG and not a diagnosis.  As sinus 
arrythmia is not a diagnosis, no opinion can be 
rendered.  Palpitations are a symptom and not a 
diagnosis.  An individual could have symptoms of 
palpitations with no structural heart disease, ie with 
a normal heart.  Similarly an individual could have a 
significant arrythmia with no symptoms of 
palpitations.  As "palpitations" is not a diagnosis, 
no opinion can be rendered.  As there is no known 
cardiac rhythym abnormality or diagnosis for this 
veteran, no opinion can be rendered regarding 
palpitations.

Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
at 253.  The Board observes that the Veteran is in receipt of 
service-connected benefits for coronary artery disease.  However, 
the record fails to establish that the Veteran has a separate 
diagnosed disorder related to his claimed heart palpitations.  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board acknowledges the Veteran's statements and arguments 
with regard to his claim.  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Veteran is competent to speak to feeling his 
heartbeat flutter, but he is not competent to give a cause for 
that symptom.  Further, he has alleged that he experiences the 
heart palpitations in connection with his anxiety, which is a 
nonservice-connected disorder.  As there is no competent evidence 
of a currently diagnosed disorder that causes the claimed heart 
palpitations, but competent evidence against such diagnosis, the 
criteria for service connection have not been met. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's service connection claim.  Therefore, his 
claim must be denied.




ORDER

Service connection for heart palpitations is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


